Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the Amendment filed on 01/19/2021. As directed by the amendment, claims 1-18 and 24-36 have been withdrawn; claims 19-23 have been amended; new claims 37-39 have been added.
Applicant has amended claim 19 to correct a minor informality; as such, the previous claim objection is withdrawn.
Applicant has amended claims 19-23 to clarify the claiming subject matter; as such, the previous 112 rejections are withdrawn.

Claim Objections
Claims 19-23 and 37-39 objected to because of the following informalities:
Regarding claim 19, line 8, should read “an interference fit with the inhaler valve stem” to be consistent with the term previously introduced in line 1 and lines 5-6 of claim 19. 
Regarding claim 37, line 1, should read “The apparatus 
.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim limitation “the first diameter is 3.22mm” in lines 1-2 of claim 20 is not sufficient described or has sufficient support within the original disclosure. Applicant discloses 
The claim limitation “first diameter is 3.5% larger than the second diameter” in lines 1-2 of claim 21 is not sufficient described or has sufficient support within the original disclosure. Applicant discloses “The first diameter may be about 3.5% larger than the second diameter” in line 18 of page 5 and “The first diameter BD1…is about 3.5% larger than the second diameter BD2: in lines 5-6 of page 26 of the original Specification. In addition, nowhere in the original disclosure does the Applicant discloses that the first diameter is exactly 3.5% larger than the second diameter or defines the degree of ascertainment of the term “about”. Therefore, the term “about 3.5% larger” as disclosed in the original disclosure may include values just above or below 3.5% larger than the second diameter but may not necessary include the first diameter is exactly 3.5% larger than the second diameter.   The original specification makes a case that it is obvious that the first diameter can be 3.5% larger than the second diameter but it is not 
The claim limitation “an outer diameter of the inhaler valve stem is 0.75% to 1.5% larger than the second diameter” in lines 1-2 of claim 22 is not sufficient described or has sufficient support within the original disclosure. Applicant discloses “An outer diameter of the inhaler valve stem…preferably about 0.75% to 1.5% larger, for example about 1% larger” in lines 21-22 of page 5 and “a cylindrical outer surface 226…larger than the second diameter BD2…and is about 1% larger” in lines 6-9 of page 26 of the original Specification. In addition, nowhere in the original disclosure does the Applicant discloses that outer diameter of the inhaler valve stem is exactly 0.75% to 1.5% larger than the second diameter or defines the degree of ascertainment of the term “about”. Therefore, the term “about 0.75% to 1.5% larger” as disclosed in the original disclosure may include the outer diameter of the inhaler valve stem that is just above or below 0.75% to 1.5% larger than the second diameter but may not necessary include that the outer diameter of the inhaler valve stem is exactly 0.75% to 1.5% larger than the second diameter. The original specification makes a case that it is obvious that the outer diameter of the inhaler vale stem can be 0.75% to 1.5% larger than the second diameter but it is not inherent that the outer diameter of the inhaler valve stem is exactly 0.75% to 1.5% larger than the second diameter. For these reasons, the Applicant has not reasonably conveyed to one ordinary skilled in the art that the inventor or  a joint inventor, or for pre-AIA  the inventor(s), at 
The claim limitation “the inner diameter of the annular recess being 25% to 50% larger than the first diameter” in lines 3-4 of claim 23 is not sufficient described or has sufficient support within the original disclosure. Applicant discloses “the inner diameter of the annular recess being about 25 to 50% larger than the inner diameter of the cylindrical inner bore, for example about 40% larger” in lines 25-27 of page 5 and “the annular recess 228 has an inner diameter which is about 40% larger than the inner diameter BD1” in lines 11-12 of page 26 of the original Specification. In addition, nowhere in the original disclosure does the Applicant discloses that the inner diameter of the annular recess being exactly 25% to 50% larger than the first diameter or defines the degree of ascertainment of the term “about”. Therefore, the term “about 25%” as disclosed in the original disclosure may include values just above or below 25% but may not necessary include value at exactly 25%; similarly, “about…50%” may include values just above or below 50% but may not necessary include value at exactly 50% larger. The original specification makes a case that it is obvious that the inner diameter of the annular recess can be 25% to 50% larger than the first diameter but it is not inherent that the inner diameter of the annular recess is exactly 25% to 50% larger than the first diameter. For these reasons, the Applicant has not reasonably conveyed to one ordinary skilled in the art that the inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh et al. (U.S. Publication 2011/0283997 hereinafter Walsh).
Regarding claim 19, Walsh discloses an apparatus comprising an inhaler valve stem (Fig. 7A, [0142]: valve stem 38; annotated Figure 7A below: inhaler valve stem 38) and valve stem block (Fig. 7A, [0142]: valve stem block 40) for a breath actuated inhaler having a dose counter and a pressurized canister containing inhaler substances including a medicament, in suspension or in solution (these limitations are not positively recited and are not part of the claimed apparatus; as such, they are being giving no patentable weight. It is known and conventional in the art to have a breath actuated inhaler with a dose counter to provide the valve stem block (Fig. 7A and Fig. 9, [0142]: valve stem block 40) having a cylindrical inner bore (annotated Fig. 9 below: cylindrical inner bore) with an inner diameter which is a first diameter (annotated Figure 9 below: first diameter), the cylindrical inner bore being for accepting (Fig. 7A shown the valve stem is being engaged in the cylindrical inner bore of the valve stem block 40; [0142]: valve stem 38 which is arranged to sealingly engage in valve stem block 40) the inhaler valve stem (annotated Figure 7A below: inhaler valve stem 38) with an outer diameter (the inhaler valve stem 38 has a an outer diameter), the valve stem block (Fig. 9: valve stem block 40) having a seal (annotated Figure 9 below: seal) in (annotated Figure 9 below shown this configuration) the cylindrical inner bore with a second diameter (annotated Figure 9 below: second diameter) which is smaller than (annotated Figure 9 shown this configuration) the first diameter, wherein the seal provides an interference fit ([0142]: an interference fit is provided  since valve stem 38 which is arranged to sealingly engage in a valve stem block 40) with the valve stem and is at or near an entrance to the cylindrical inner bore (Figures 7A and 9 shown this configuration).

    PNG
    media_image1.png
    646
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    792
    media_image2.png
    Greyscale

the apparatus of claim 19 wherein the seal comprises an inwardly convex seal (annotated Figure 9A above shown this configuration), 6Application No. 15/881,283Reply to Office Action of September 18, 2020wherein the valve stem block (Figs. 7A and 9: valve stem block 40) includes an annular recess (annotated Figure 7A and 9 above: annular recess), and wherein the inwardly convex seal and annular recess are configured to provide resilience (since the Walsh’s disclose similar structure of the inwardly convex seal and the annular recess on the valve stem block, these structure inherently provide resilience to the valve stem block) to the valve stem block.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-23 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh.
Regarding claim 20, Walsh discloses the apparatus of Claim 19.
 Wash does not explicitly disclose the first diameter is 3.22 mm.
However, since the applicant has not disclosed that “the first diameter is 3.22mm” solved any stated problem or is for any particular purpose above the fact that this configuration provides suitable receiving receptacle for the valve stem to be inserted into and it appears that the Walsh’s cylindrical inner bore with the first diameter would perform equally well with the diameter as claimed by the Applicant, it would have been an obvious matter of engineering expedience to modify the cylindrical inner bore’s first diameter to be 3.22mm for the benefit of providing suitable receiving receptacle for the inhaler valve stem to be inserted into.

Regarding claim 21, Walsh discloses the apparatus of Claim 19.
Walsh does not explicitly discloses the first diameter is 3.5 larger than the second diameter.
However, as Walsh disclosed in the annotated Figure 9 above, the cylindrical inner bore which has the labeled first diameter is larger than the labeled the second diameter and Walsh also disclosed that the valve stem block is sealingly engaged in the valve steam block ([0142]), it would have been an obvious matter of engineering expedience to modify Walsh’s first diameter to be 3.5% larger than the second diameter through engineering routine experimentation for the benefit of providing sufficient clearance for receiving the inhaler valve stem and providing a sealingly engagement between the inhaler valve stem and the valve stem block.


Walsh does not explicitly discloses the outer diameter of the valve stem is 0.75% to 1.5% larger than the second diameter prior to introduction of the inhaler valve stem into the cylindrical inner bore.
However, since Walsh disclose that the valve stem is sealingly engaged in the valve stem block 40 ([0142]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the outer diameter of the valve stem is 0.75% to 1.5% larger than the second diameter prior to introduction of the valve stem into the inner bore for the benefit of creating a proper sealing between the valve stem’s outer diameter and the seal. It is noted that Walsh also discloses an annular recess that concentric with and extending around the cylindrical inner bore (annotated Fig. 7D and 9 below: annular recess) which would also aid in allowing the seal to merely flex out to let the inhaler valve stem to be inserted through and engaged in the cylindrical inner bore while still achieving the sealingly engaged effect with the modification.  

    PNG
    media_image3.png
    480
    248
    media_image3.png
    Greyscale
 

    PNG
    media_image2.png
    593
    792
    media_image2.png
    Greyscale

the apparatus of claim 19 in which the valve stem block (Fig. 9A: valve stem block 40) includes an annular recess (annotated Figure 7A below: annular recess) concentric with and extending around the inner bore at least partially around the circumference thereof (annotated Figure 7A and 7D below shown this configuration), the inner diameter of the annular recess being larger than (annotated of enlarged Figure 7D below shown this configuration) the diameter of the cylindrical inner bore.
Walsh does not explicitly discloses the inner diameter of the annular recess being 25 to 50% larger than the diameter of the cylindrical inner bore.
However, from annotated Figure 7D shown the diameter of the annular recess being larger than the diameter of the first diameter of the cylindrical inner bore, it would have been obvious matter of engineering expedience to modify Walsh’s the inner diameter of the annular recess being 25 to 50% larger than the diameter of the cylindrical inner bore through routine experimentation to provide suitable sealingly engaged fit of the inhaler valve stem to the valve stem block.

    PNG
    media_image1.png
    646
    696
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    903
    760
    media_image4.png
    Greyscale

Enlarged Walsh’s Figure 7D

Regarding claim 37, Walsh discloses the apparatus as claimed in Claim 19 in which an outer diameter of the inhaler valve stem is smaller (Fig. 7A shown the inhaler valve stem is inserted all the way down the cylindrical inner bore, so the outer diameter of the valve stem has to be smaller than the first diameter of the cylindrical inner bore of the valve stem block) than the first diameter.
 Walsh does not explicitly disclose outer diameter of the inhaler valve stem is 1% larger than the second diameter prior to introduction of the valve stem into the inner bore.
However, since Walsh disclose that the valve stem is sealingly engaged in the valve stem block 40 ([0142]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the outer diameter of the valve stem is 1% larger than the second diameter prior to introduction of the valve stem into the inner bore for the benefit of creating a proper sealing between the valve stem’s outer diameter and the seal. It is noted that Walsh also discloses an annular recess that concentric with and extending around the cylindrical inner bore (annotated Fig. 7D and 9 below: annular recess) which would also aid in allowing the seal to merely flex out to let the inhaler valve stem to be inserted through and engaged in the cylindrical inner bore while still achieving the sealingly engaged effect with the modification.  

    PNG
    media_image3.png
    480
    248
    media_image3.png
    Greyscale
 

    PNG
    media_image2.png
    593
    792
    media_image2.png
    Greyscale

 includes an annular recess concentric (annotated Figure 7A below: annular recess) with and extending around the cylindrical inner bore at least partially around the circumference thereof (annotated Figure 7A and 7D below shown this configuration), the inner diameter of the annular recess being larger (annotated of enlarged Figure 7D below shown this configuration) than the inner diameter of the cylindrical inner bore.
Walsh does not explicitly discloses the inner diameter of the annular recess being 40% larger than the diameter of the cylindrical inner bore.
However, from annotated Figure 7D shown the diameter of the annular recess being larger than the diameter of the first diameter of the cylindrical inner bore, it would have been obvious matter of engineering expedience to modify Walsh’s the inner diameter of the annular recess being 40% larger than the diameter of the cylindrical inner bore through routine experimentation to provide suitable sealingly engaged fit of the inhaler valve stem to the valve stem block.

    PNG
    media_image1.png
    646
    696
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    903
    760
    media_image4.png
    Greyscale

Enlarged Walsh’s Figure 7D
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773